DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “IR source” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler 2013/0245483 in view of Zhang et al. 2012/0016251 in view of Kline 2004/0210154.
Regarding claims 1 and 12, Eichler discloses a capnography device ([¶149,170]), comprising: 
 	a respiratory-tracking system, configured to provide a tracking-signal indicative of baseline-phases within respiratory cycles, wherein the baseline-phases are confined between an end of inhalation and a start of exhalation ([FIG5][¶100] chest expansion sensor 502 determines expansion that is used to determine exhalation and inhalation); 
 	a carbon dioxide (CO2) sensor, configured to provide respiratory CO2 measurements of a subject's exhaled respiratory gasses ([¶149,170]); and 
 	processing circuitry communicatively coupled to the respiratory-tracking system and the CO2 sensor, wherein the processing circuitry is configured to ([¶93] interface 600 which can be a laptop): 
 	 	receive the respiratory CO2 measurements from the CO2 sensor ([¶93]).
2 measurements, and wherein the baseline CO2 measurements are indicative of ambient CO2 ([¶6][FIG2] the baseline is A-B, determined based on the inhalation and exhalation); 
 		distinguish the baseline CO2 measurements from the respiratory CO2 measurements ([FIG2][¶6] respiratory CO2 is C-D), and  Page 2 of 8Application No. 15/290,160 Response to Office Action (Restriction and 
 	 	Species Election) Mailed on January 24, 2019determine a CO2 value based on the baseline CO2 measurements and the respiratory CO2 measurements ([FIG2][¶23] the magnitude and ratios of the magnitudes for the baseline and respiratory CO2 are determined) and real-time collection and processing ([¶32]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eichler with the teachings of Zhang in order to provide a sensitive and reliable patient health status evaluation and diagnosis.  
 	Eichler as modified does not specifically disclose an absorption-chamber, that is filled with ambient air during the baseline phase, an IR source, and a detector wherein the absorption chamber is configured to provide respiratory C02 measurements of a subject's exhaled respiratory gasses within the absorption chamber and is filled with ambient air during the baseline-phase; wherein the IR source is configured to provide IR radiation through the subject's exhaled respiratory gasses within the absorption chamber to the IR sensor; wherein the IR source and a detector is configured for detecting TR intensities of radiation irradiated from the TR source and passed through the exhaled respiratory gases within the absorption chamber. Kline however, teaches a similar breath monitoring device that teaches using an absorption chamber to determine CO2 ([¶54,55][FIG8]) receiving the CO2 sensor measurements in real-time and 
Regarding claims 2, 3 and 13, Zhang teaches wherein the processing circuitry is configured to derive the CO2 value based on the baseline CO2 measurements and the respiratory CO2 measurements by: establishing a baseline level from the baseline CO2 measurements; and dividing the respiratory CO2 measurements by the baseline level, thereby deriving the CO2 value ([FIG5] the magnitude of point D and point A are compared as a ratio).  
Regarding claims 4 and 15, Eichler discloses the respiratory-tracking system is configured to obtain a signal from the CO2 sensor and detect various respiratory phases based on changes in the obtained signal ([¶74]).  
Regarding claims 6, 11, 16 and 19, Eichler discloses the respiratory-tracking system comprises a chest displacement tracking system configured to provide a signal indicative of displacement in a chest of a patient wherein the chest displacement tracking system comprises a 
Regarding claim 14, Eichler as modified does not specifically disclose wherein determining the  respiratory CO2 values based on the distinguished baseline CO2 measurements  and the respiratory CO2 measurements further comprises subtracting the baseline level from the respiratory CO2 measurements, thereby determining the  respiratory CO2 values.  However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to try and subtract the baseline from the respiratory signal as it is a simple algebraic function.
Regarding claim 20, Zhang teaches the baseline-phase is a phase in the respiratory cycle that is confined between the end of inhalation and start of exhalation, and in which the respiratory gas flow is idle ([¶23]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler 2013/0245483 in view of Zhang et al. 2012/0016251 in view of Kline 2004/0210154 further in view of Jackson 4,966,155
Regarding claim 5, Eichler does not disclose the respiratory-tracking system comprises a heart rate sensor. Jackson teaches a similar band device that measures chest expansion that can be used to determine heart rate ([C6 L51-62]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eichler with the teachings of Jackson in order to track heart rate with the respiration ([C6 L51-62]).



Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Kline does not teach the absorption chamber is filled with ambient air, Examiner respectfully disagrees. Kline teaches that the baseline is established on the inhalation when ambient air is drawn into the device ([¶46,47] Kline teaches measuring both inhalation and exhalation for gas composition and flow. Zhang teaches measuring ambient air on inhalation for a baseline. Thus in combination the references teach filling the absorption chamber of Kline with ambient air when it is not connected to the optional T connector and oxygen supply). Specifically, a baseline is established on the inhalation of outside or ambient air.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/MICHAEL A CATINA/            Examiner, Art Unit 3791                 

/ALLEN PORTER/            Primary Examiner, Art Unit 3792